DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
This Allowability Notice is in response to the response filed on April 7, 2021 (“April 2021 Response”) which include, inter alia, claim amendments (“April 2021 Claims”) and Remarks (“April 2021 Remarks”).
Claims 1-8 are currently pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph P. Mehrle on May 20, 2021.
The application has been amended as follows:

1. (Currently Amended) A method for enforcing security on purchases, the method executed by one or more processors of a cloud processing environment and executed by one or more processors of a mobile device, the methodcomprising:
receiving, by executable instructions represented as a cloud-based mobile device purchasing configuring service that executes on the one or more processors of the cloud processing environment, a request for initial configuration of a mobile application that processes on the mobile device of a customer, the request received from the mobile device and the mobile device one of: a smart phone operated by the customer and a tablet operated by the customer;

obtaining, by the cloud-based mobile device purchasing configuring service, access rights defining who can change the policy and defining what can be changed within the policy; and
sending, by the cloud-based mobile device purchasing configuring service, configuration instructions that comprise the security restrictions to the mobile device when the mobile application is activated on the mobile device; and
managing, by the cloud-based mobile device purchasing configuring service, any changes requested in the policy and the security restrictions based on the access rights;
wherein the mobile application executed by the one or more processors of the mobile device based on the configuration instructions causes the one or more processors of the mobile device to perform operations comprising:
configuring for interaction with the cloud-based mobile device purchasing configuring service by processing the configuration instructions;
recording any mobile device transactions made by the mobile application pursuant to licensing restrictions that are also defined in the configuration instructions;
acquiring and then encrypting a plurality of single use card numbers, each single use card number maps to a personal account number (PAN) at a financial institution for the customer;
storing the single use card numbers in an encrypted data store on the mobile device; 
recording a purchase made with a particular stored single use card number at a point-of-sale location and enforcing  the licensing restrictions during the purchase;
enforcing any transaction and vendor limits placed on purchases with the single use card numbers;
processing a second purchase with the mobile device using a second single use card number without regard as to whether the mobile device has a cellular connection to or has access to a Wide-Area Network (WAN) connection to the cloud processing environment through interaction between the mobile device and a Point-Of-Sale (POS) terminal;
charging an extra fee for each transaction that exceeds a predefined threshold number of transactions, and thereby enforcing security on purchases made with the single use card numbers, wherein the PAN is not loaded on the mobile device;
requiring a Personal Identification Number (PIN) be supplied by the customer each time one of the single use cards are presented on a display of the mobile device;

upon exhaustion of the single use cards on the mobile device and a selection made by the user through the mobile application, obtaining one or more additional single use cards from the financial institution after entry of the PIN by the user, each additional single use card mapped to the PAN.

2. (Original) The method of claim 1, wherein receiving further includes acquiring a fee for usage of the mobile application on the mobile device.

3. (Cancelled)

4. (Currently Amended) The method of claim 1, wherein acquiring the policy further includes obtaining the licensing restrictions defining usage limitations on the mobile application from the policy .
5. (Currently Amended) The method of claim 1, wherein acquiring the plurality of single use card numbers further includes obtaining a secure connection interface to the financial institution that is provided in the configuration instructions allowing the mobile application to directly interface with the financial institution via the mobile application to download the particular single use card number.
6. (Currently Amended) The method of claim 1, wherein acquiring the policy further includes obtaining at least a portion of the policy from an administrator, from the customer, and/or from an agent of the customer.
7. (Previously Presented) The method of claim 1, wherein sending further includes providing the configuration instructions to the mobile device, the mobile application accessing the configuration instructions on the mobile device to configure itself on the mobile device for initial use.
8. (Previously Presented) The method of claim 1, wherein sending further includes providing the configuration instructions to a computer of the customer, the computer interfaced to the mobile device, the mobile device a different device from the computer, and the mobile device subsequently interfaced to the computer and the configuration instructions provided to the mobile application to configure itself on the mobile device for initial use.

9.-20. (Canceled)

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found on pages 1-15 of the specification.  Clearly, almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding Claim 1, the primary reference- Jain (US 2009/0065571 A1)(“Jain”) discloses as previously discussed.  Jain however does not teach at least: 
sending, by the cloud-based mobile device purchasing configuring service, configuration instructions having the security restrictions to the mobile device when the mobile application is activated on the mobile device; the mobile application executed by the one or more processors of the mobile device based on the configuration instructions causing the one or more processors to perform operations comprising: 
configuring for interaction with the cloud-based mobile device purchasing configuring service by processing the configuration instructions; and
acquiring and then encrypting a plurality of single use card numbers, each single use card number maps to a personal account number (PAN) at a financial institution for 
enforcing any transaction and vendor limits placed on purchases with the single use cards,
charging an extra fee for each any transaction that exceeds a predefined threshold number of transactions and thereby enforcing security on purchases made with the single use card numbers; 
requiring a Personal Identification Number (PIN) be supplied by the customer each time one of the single use cards are presented on a display of the mobile device;
requiring the PIN each time the mobile device reloads a given presentation of a given presented single use card within the display of the mobile device, and
upon exhaustion of the single user cards on the mobile device and a selection made by the user through the mobile application, obtaining one or more additional single user cards from the financial institution after entry of the PIN by the user, each additional single user card mapped to the PAN.
Kean et al. (US 2009/0200371 A1)(“Kean”) teaches 
sending, by an entity (server 210), configuration instructions (“functions related to maintenance of the information related to the financial account,” [0066]) having the security restrictions (“passwords,” [0066]) to the mobile device (mobile device 124) when the mobile application (“software” [0073]) is activated on the mobile device ([0066]), the mobile application executed by the one or more processors ([0073]) of the mobile device based on the configuration instructions causing the one or more processors to perform operations comprising:
configuring for interaction with the cloud-based mobile device purchasing configuring service by processing the configuration instructions (functions include “downloading and installing the mobile wallet application, updating balance information for the accounts stored therein, performing various transfers between those accounts, viewing transaction histories for the accounts” [0065]-[0066]).
Flitcroft et al. (US 6,636,833 B1)(“Flitcroft”) teaches 
acquiring and then encrypting a plurality of single use card numbers (C.18, L.46-63, C.21, L.30-43, C.21, L.56-59), each single use card number (“single-use card,” C.11, L.25) maps to a personal account number (PAN)(“master credit card number,” C.11, L.6) at a financial institution for the customer (C.11, L.8-10), and storing the single use card numbers in an encrypted data store on the mobile device (“mobile phones,” C.18, L.27)(C.18, L.25-31, C.18, L.46-63, C.19, L.65-66),
enforcing any transaction and vendor limits placed on purchases with the single use cards (C.16, L.18-34, C.23, L.15-34), and
upon exhaustion of the single user cards on the mobile device (“overwrite remaining encrypted numbers,” C.21, L.27-28) and a selection (“consecutive number of errors,” C.21, L.25-26) made by the user through the mobile application, obtaining one or more additional single user cards from the financial institution after entry of the PIN by the user (C.21, L.21-32), each additional single user card mapped to the PAN (C.11, L.8-10).
Foss, JR. (US 2005/0098624 A1)(“Foss”)
Whitworth (US 2001/0034717 A1)(“Whitworth”) teaches
requiring a Personal Identification Number (PIN) be supplied by the customer each time one of the single use cards are presented on a display of the mobile device and requiring the PIN each time the mobile device reloads a given presentation of a given presented single use card within the display of the mobile device (“the device can also have a control mechanism for turning on the card or the card's display which enhances the card's security using methods such as using a PIN number,” [0047], [0081], “Multiple cards or accounts, potentially with differing security arrangements, can be embodied on the same device,” Abstract, [0129]).
However, Claim 1 as a whole would not be obvious to a person having ordinary skill in the art at the time the invention was made because the missing claimed elements are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in Jain at least because Jain utilizes the personal account number (PAN) stored on the transaction card (112) for carrying out transactions ([0025], [0027], [0032], [0037]); therefore, incorporating the missing features of acquiring and storing of single use numbers (mapped to the PAN at the financial institution), as taught by Flitcroft, would result in a device that stores both the PAN and the single use numbers mapped to the PAN at the financial institution.  However, storing both the PAN and single use numbers (mapped to the PAN) in the same device would be unnecessary, since one obviates the use of the other; moreover, it would be contrary to Flitcroft’s teaching against the general usage of master credit card numbers/PANs at all (and uses single-use numbers to avoid it)(C.4, L.26-34).  Furthermore, including the feature of using multiple single-.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed in the April 2021 Remarks are now moot since none of the rejections stand in light of the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure is:
The Non-Patent Literature reference titled: “CHIP REPAIRER MEMORY CORP TWEAKS ITS PRODUCT LINE AND PRAYS FOR PRICES TO START HARDENING AGAINCHIP REPAIRER MEMORY CORP TWEAKS ITS PRODUCT LINE AND PRAYS FOR PRICES TO START HARDENING AGAINCHIP REPAIRER MEMORY CORP TWEAKS ITS PRODUCT LINE AND PRAYS FOR PRICES TO START HARDENING AGAINSTAR(R) network unveils STAR CertiFlashTM
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621           
June 16, 2021                 
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621